Campbell, C. J.
Complainant, who was once wife of defendant Streseveski, but against whom he obtained a divorce for adultery with her present husband, filed a bill to obtain partition or sale of a lot of land in Detroit, which she claims was held by him and herself jointly, under an executory contract from defendant Burton. The court below gave her the relief prayed, and defendant Streseveski appeals, claiming that the contract was made with him solely, and that she never had any interest in it.
It is admitted that the contract was originally made -to him alone. About nine months afterwards complainant, as she testifies, went to Mr. Burton, who represented Hattie J. Burton, and had her name inserted as a joint vendee. Mr. Burton testified that he did not remember distinctly, but thought both were present. Her testimony shows the contrary, and so does that of Streseveski. There is some testimony that, upon being told what had been done, Streseveski acquiesced, and it is shown that she as well as he made payments thereafter. But it is also clear that the money she paid was the money obtained in his business. The utmost that can be claimed is an apparent acquiescence in the change, based on no consideration. "We do not think that there was even any sueh .intelligent acquiescence. Streseveski was unable to read or write, and it would require stronger evidence in such a ease than if he could have read and understood all the papers whieh were executed or received. There are no moral equities to be raised in her favor, when 6he was living in violation of her marriage duties, and used her husband’s money to make all the payments. She says that he authorized her to have the change made in the papers. We do not believe that he did.
*36We have only referred to the facts, to determine how far Streseveski is morally or otherwise responsible for leading her into paying money for him on his land contract, and we do not think he did. But, so far as the land is concerned, he could not, under the statute of frauds, have his title divested by verbal authority, or by the mere payment of money, and the change in the contract was unauthorized and void.
Had it been made as claimed by complainant, some legal questions would have arisen concerning her right to relief which are very serious, and which we are not disposed to discuss where there is no occasion for it. We think her claim without any legal or moral support, and she has no claim to equitable intervention.
The decree must be reversed, and the bill dismissed, with costs in favor of Streseveski against complainant in both courts.
Morse and Champlin, JJ. concurred; Sherwood, J. not sitting.